292 S.W.3d 581 (2009)
Wally Dean SCOTT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92041.
Missouri Court of Appeals, Eastern District, Division One.
September 15, 2009.
Lisa M. Stroup, for appellant.
Chris Koster, Atty. Gen., Shaun Mackelprang and Evan J. Buchheim, Asst. Arty's Gen., for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
The appellant, Wally D. Scott, appeals from a judgment of the St. Charles County Circuit Court denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. On appeal, the appellant argues that his trial counsel was ineffective for failing to introduce his employment records into evidence and for failing to call two separate witnesses.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).